MoCLELLAN, C. J.-
The proposition of settlement made by Watson to Virginia Reed had a bearing upon the disputed question of fact as to the contract having been made with her or with P. G. Reed, and' it was not open to the motion to exclude and 'the objection, as to being a proposition of compromise as the motion to exclude and the ground thereof were formulated by defendant.
On the testimony,of P. G. Reed the contract was partly verbal and party written; verbal in its main features and written only as to the difference in supposed values of the horses exchanged, the writing being intended to secure the payment of this difference to Watson; and the paper- does not purport on its face to set out the whole contract or to cover other of its terms than those bearing upon the boot Watson was to receive. On this state of case, the trial court properly refused charge 4 requested by defendant.
The evidence of P. G. Reed tended to make out a case of deceit on the part of Watson in the exchange of the horses. Hence the affirmative charge for defendant could not be given.
Charge 2 requested by defendant might have misled the jury to finding that no contract was made with the *393plaintiff from the fact that the transaction was between Watson and P. (r. Reed, taking no account of the hitter’s alleged agency for plaintiff.
Affirmed.